—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered March 21, 1996, convicting defendant, after a jury trial, of four counts of robbery in the first degree and one count of attempted robbery in the first degree, and sentencing him to three concurrent terms of 12 V2 to 25 years concurrent with a term of 5 to 15 years and consecutive to a term of 8 to 16 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We find that there was ample evidence to corroborate accomplice testimony and see no reason to disturb the jury’s determinations concerning credibility.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.